EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. Zachary Cody on February 23, 2021.

Regarding Claim 1, the claim is modified as follows:
1. (Currently Amended) A vacuum assembly having a hand vacuum configuration and a wand vacuum configuration comprising:
a dust cup;
a suction motor fluidly coupled to the dust cup; and
a power source, the suction motor and the power source being configured to pivot relative to the dust cup such that the suction motor and the power source are transitionable between a wand vacuum position and a hand vacuum position, wherein:
along a first axis ; and
when the suction motor and the power source are in the hand vacuum position, the suction motor and the power source are arranged along a second axis that is spaced apart from the first axis and generally parallel to the first axis .

Regarding Claim 7, the claim is modified as follows:
7. (Currently Amended) A surface treatment apparatus comprising:
a surface treatment head;
a wand extending from and coupled to the surface treatment head; and
a vacuum assembly coupled to the wand such that the vacuum assembly is fluidly coupled to the surface treatment head, the vacuum assembly including:
a dust cup;
a suction motor fluidly coupled to the dust cup; and
a power source, the suction motor and the power source being configured to pivot relative to the dust cup such that the suction motor and the power source are transitionable between a wand vacuum position and a hand vacuum position, wherein:
when the suction motor and the power source are in the wand vacuum
along a first axis ; and
when the suction motor and the power source are in the hand vacuum position, the suction motor and the power source are arranged along a second axis that is spaced apart from the first axis and generally parallel to the first axis .

Regarding Claim 18, the claim is modified as follows:
18. (Currently Amended) A vacuum assembly of a surface treatment apparatus comprising:
a first body portion, the first body portion being configured to receive a dust cup; and
a second body portion pivotally coupled to the first body portion such that the second body portion is configured to transition between a wand vacuum position and a hand vacuum position, the second body portion being further configured to receive at least one of a suction motor or a
power source, wherein:
when in the wand vacuum position, the first body portion and the second body portion are arranged along a first axis; and
when in the hand vacuum position, the second body portion is arranged along a second axis that is spaced apart from the first axis and generally parallel to the first axis.

Regarding Claims 19 and 20, the claims are cancelled in their entirety.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received May 24, 2019.  Claims 19 and 20 were cancelled, and Claims 1, 7, and 18 were amended by Examiner’s Amendment to place Claims 1-18 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-18, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims.  Specifically, the prior art does not at the least teach pivotal connection that allows for wand vacuum arrangement along a first axis and a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Marc Carlson/
Primary Examiner, Art Unit 3723